     Case 2:20-cv-01011-TLN-JDP Document 16 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCUS A. HAINES,                                 Case No. 2:20-cv-01011-TLN-JDP (PC)
12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                       THAT THIS ACTION BE DISMISSED FOR
13          v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                       COMPLY WITH COURT ORDERS, AND
14   COUNTY OF SACRAMENTO, et al.,                     FAILURE TO STATE A CLAIM
15                      Defendants.                    OBJECTIONS DUE WITHIN FOURTEEN
                                                       DAYS
16

17          On April 2, 2021, I screened plaintiff’s first amended complaint pursuant to 28 U.S.C.

18   § 1915A. ECF No. 14. I notified plaintiff that the complaint failed to state a claim and granted

19   him sixty days to file an amended complaint. Id. Plaintiff failed to timely file an amended

20   complaint. Accordingly, on August 16, 2021, I ordered him to show cause within twenty-one

21   days why this action should not be dismissed for failure to prosecute and failure to state a claim.

22   ECF No. 15. I notified him that if he wished to continue with this lawsuit, he must file an

23   amended complaint. I also warned him that failure to comply with the August 16 order would

24   result in a recommendation that this action be dismissed.1 Id.

25

26          1
              Although it appears from the file that plaintiff’s copy of the August 16, 2021 order was
27   returned, plaintiff was properly served. Pursuant to Local Rule 182(f), service of documents at
     the record address of the party is fully effective.
28
                                                      1
     Case 2:20-cv-01011-TLN-JDP Document 16 Filed 09/16/21 Page 2 of 2


 1            The deadline has passed, and plaintiff has not filed a second amended complaint nor

 2   otherwise responded to the August 16, 2021 order. Accordingly, it is hereby RECOMMENDED

 3   that:

 4            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 5   and failure to state a claim for the reasons set forth in the April 2, 2021 order. See ECF No. 14.

 6            2. The Clerk of Court be directed to close the case.

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

12   objections shall be served and filed within fourteen days after service of the objections. The

13   parties are advised that failure to file objections within the specified time may waive the right to

14   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18
     Dated:      September 16, 2021
19                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
